Citation Nr: 0613506	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-04 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder classified as residuals of healed right 
bicondylar tibial plateau fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which assigned a 10 percent rating for the right knee 
disability, effective January 1, 1998.  In September 2004, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.

The Board remanded this case for additional development in 
November 2004.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

The veteran's right knee disability is currently manifested 
by degenerative arthritis, full extension, flexion from 125 
to 130 degrees, pain increased with physical activity, 
weakness, swelling, and subjective complaints of instability 
with no objective findings.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 10 
percent rating for residuals of healed right bicondylar 
tibial plateau fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2005).

2.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2005); VAOPGCPREC 9-2004 (2004).

3.  The criteria for a separate compensable rating for 
lateral instability or subluxation of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
2000 rating decision, February 2001 statement of the case 
(SOC), and March 2004 and July 2005 supplemental statements 
of the case (SSOC's) that discussed the pertinent evidence, 
and the laws and regulations related to an increased rating 
claim for a right knee disability.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO notified the 
veteran again in December 2004.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
January 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
new disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in January 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002).

The CAVC held in part in Pelegrini, supra, that a notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the May 2000 rating decision, the RO assigned a 10 percent 
rating for the right knee.  The VCAA became effective in 
November 2000.  In January 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from April 1998 to June 
2003.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2000 and 
April 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for residuals of 
a healed right bicondylar tibial plateau fracture with mild 
patellofemoral osteoarthritis in September 1994, assigning a 
30 percent rating effective October 13, 1993.  After the 
veteran failed to report for an October 1997 VA examination, 
the RO proposed to reduce the right knee disability rating.  
The veteran was notified of this proposal in October 1997, 
but did not respond; and in December 1997, the RO submitted a 
letter that the veteran's benefits were stopped effective 
January 1, 1997.

In January 1998, the veteran filed an increased rating claim 
for his right knee disability and requested a re-examination.  
In May 2000, the RO assigned a 10 percent rating for the 
right knee, effective January 1, 1998.  The veteran appeals 
this action, asserting that he suffers with severe pain, 
instability, problems walking, bending, climbing, standing, 
and every day life.  He also contends, through his 
representative, that he should be entitled to a separate 
rating for osteoarthritis in his right knee.  In sum, the 
veteran contends that the level of disability associated with 
his right knee is higher than warranted by a 10 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right knee disability originally was evaluated 
as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257 for severe impairment of the knee, recurrent 
subluxation or lateral instability.  After his disability 
rating was reduced to 10 percent, in the July 2005 SSOC, the 
RO re-evaluated the veteran's right knee under DC 5260 for 
limitation of the leg, determining that his knee disability 
was more accurately described as pain on motion, rather than 
instability or subluxation.  See 38 C.F.R. § 4.13.  The Board 
agrees.  Thus, the veteran's right knee is currently rated as 
10 percent disabling under DC 5260 for limitation of flexion.  
See 38 C.F.R. § 4.71a.  The Board will consider whether the 
veteran can receive a higher rating under this diagnostic 
code, or a separate or higher rating, under any other 
applicable diagnostic code.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  In order to get the 
next higher 20 percent rating under DC 5260, the evidence 
must show flexion limited to 30 degrees.  VA medical records 
dated in April 1998, July 2000, and June 2003 show normal 
ranges of motion of the right knee.  An April 2000 VA 
examination report shows flexion to 125 degrees.  An April 
2005 VA examination report shows flexion to 130 degrees.  
Although the examination showed some evidence of weakness, 
fatigue, and lack of endurance with repetitive motion, there 
was no additional range of motion loss.  Based on these 
findings, a rating higher than 10 percent under DC 5260 is 
not warranted.   

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg).  VAOPGCPREC 9-2004 (2004).  However, as noted, VA 
medical records consistently show full extension of the right 
knee and specifically show extension to 0 degrees in April 
2000 and April 2005.  Thus, a separate compensable rating 
under DC 5261 is not warranted. 

DC 5257 evaluates other impairment of the knee, including 
recurrent subluxation or lateral instability.  Slight 
recurrent subluxation warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  An April 2000 VA 
examination report shows the right knee was stable, and x-ray 
examination revealed that the screws and plates were in place 
with no signs of loosening of the hardware.  A July 2000 VA 
physical therapy record shows the right knee was stable to 
varus and valgus stress, although the veteran had a mildly 
antalgic gait.  A June 2003 VA medical record shows his gait 
was normal.  In April 2005, a VA examination report shows the 
veteran was found independent in ambulation without an 
assistive device.  His varus and valgus stress test was 
negative for knee instability; and his gait was normal.  X-
ray examination showed a healed tibial plateau fracture.  
Although the veteran has complained of instability, physical 
examination consistently found no instability in the knee.  
Thus, a separate rating under DC 5257 is inapplicable.  The 
medical evidence also shows that the RO's change of rating 
criteria from DC 5257 (for lateral instability) to DC 5260 
(for pain on motion) was proper under 38 C.F.R. § 4.13.

The veteran further argues that he should be entitled to a 
separate compensable evaluation for degenerative arthritis; 
however, this does not apply.  Traumatic arthritis 
established by x-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  A March 2000 VA 
outpatient treatment report shows history of arthritis.  An 
April 2000 VA examination report also shows moderate 
degenerative joint disease of the right knee.  Similarly, a 
July 2000 VA physical therapy report and an April 2005 VA 
examination report show findings of traumatic osteoarthritis.  
However, limitation of motion of the right knee due to 
degenerative arthritis has been considered and compensated 
under the 10 percent evaluation already assigned under DC 
5260.  Evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated only if the 
symptomatology does not overlap.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  To assign a separate 
evaluation for limitation of the motion of the right knee due 
to degenerative arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

Moreover, upon review, none of the remaining diagnostic codes 
pertaining to the knee apply.  

DC 5258 assigns a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; and DC 5258 assigns a 10 percent 
rating for symptomatic removal of semilunar cartilage.  
However, none of the medical evidence relates to any such 
impairment.  

DC 5262 addresses impairment of tibia and fibula, based on 
whether there is malunion or nonunion.  However, there are no 
findings of malunion or nonunion of the tibia and fibula.  As 
noted, the right knee joint consistently was found stable and 
x-ray examination showed a healed tibial plateau fracture.

The veteran also is not entitled to a separate rating for his 
surgical scar.  A scar, superficial, and painful on 
examination warrants a separate 10 percent rating under 
38 C.F.R. § 4.118, DC 7804.  If the scar is deep and or 
unstable, a rating is applicable under DC's 7801 or 7803, 
respectively.  However, an April 2000 VA examination report 
shows a well-healed surgical scar; and the April 2005 VA 
examination report shows the scar had no adherence to 
underlying tissue, tissue loss, or pain to palpation.  The 
April 2005 examiner found there was decreased sensation along 
the scar site; however, sensory examination was intact to the 
lower extremity dermatomes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  VA medical records dated from April 
1998 to April 2005 show significant complaints of pain, 
swelling, and weakness, particularly with physical activity.  
However, these findings do not warrant a higher rating for 
the right knee, as any functional loss already is 
contemplated by the 10 percent rating assigned under DC 5260.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.      

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran stated on his VA-Form 9 that he 
could not do his normal activity as an electrician because of 
his knee.  An April 1998 VA medical record shows the 
veteran's job required him to go up ladders.  A March 2000 VA 
medical record also shows the veteran was seen for complaints 
of severe pain in his right knee and was instructed to be off 
work for two days.  In June 2003, however, the veteran 
reported that his right knee pain was usually mild and 
tolerable and did not interfere with his ability to work as a 
landscaper.  An April 2005 VA examiner further found that the 
veteran's right knee disability did not really impact his 
physical or sedentary employment, as the veteran currently 
worked as a social worker, which was mainly a desk job.  
While this shows the veteran's right knee affects his 
employability, and occasionally has caused him to take time 
off, this does not rise to the level marked interference with 
employment.  The evidence also does not show any frequent 
periods of hospitalization for the right knee.  Therefore, as 
a whole, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's 
residuals of healed right bicondylar tibial plateau fracture.  
Accordingly, the claim is denied. 





ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disorder classified as residuals of healed right 
bicondylar tibial plateau fracture is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


